

Exhibit 10.3
 
SEMGROUP ENERGY PARTNERS G.P., L.L.C.
LONG-TERM INCENTIVE PLAN
 
DIRECTOR RESTRICTED SUBORDINATED UNIT AGREEMENT
 
This Restricted Subordinated Unit Agreement (“Agreement”) between SemGroup
Energy Partners G.P., L.L.C. (the “Company”) and _________________ (the
“Participant”), a Director of the Company, regarding an award (“Award”) of
_______ Subordinated Units (as defined in the SemGroup Energy Partners G.P.,
L.L.C. Long-Term Incentive Plan (the “Plan”)) granted to the Participant on
_____________ (the “Grant Date”), such number of Subordinated Units (the
“Restricted Subordinated Units”) subject to adjustment as provided in the Plan,
and further subject to the following terms and conditions:
 
1. Relationship to Plan.  This Award is subject to all of the terms, conditions
and provisions of the Plan and administrative interpretations thereunder, if
any, which have been adopted by the Committee thereunder and are in effect on
the date hereof.  Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan.
 
2. Vesting Schedule.
 
(a) This Award shall vest and the Restricted Period with respect to the
Restricted Subordinated Units subject thereto shall end in installments in
accordance with the following schedule:
 
Date
Vested Increment
Total Vested Percentage
10/01/09
33 1/3%
33 1/3%
10/01/10
33 1/3%
66 2/3%
10/01/11
33 1/3%
100%

 
The number of Restricted Subordinated Units that vest as of each date described
above will be rounded down to the nearest whole Restricted Subordinated Unit,
with any remaining Restricted Subordinated Units to vest with the final
installment.  The Participant must be continuously serving as a Director from
the Grant Date through the applicable vesting date in order for the Award to
become vested with respect to additional Restricted Subordinated Units on such
date.
 
(b) All Restricted Subordinated Units subject to this Award shall vest upon the
occurrence of a Change of Control, irrespective of the limitations set forth in
subparagraph (a) above, provided that the Participant has been continuously
serving as a Director from the Grant Date through the date of the Change of
Control.
 
3. Forfeiture of Award.  If the Participant’s service with the Company or any of
its Affiliates terminates for any reason all unvested Restricted Subordinated
Units shall be immediately forfeited as of the date of the Participant’s
termination; provided, however, the Restricted Subordinated Units shall become
fully vested with respect to all of the Restricted Subordinated Units subject to
this Award on the date on which the Participant experiences a Qualifying
Event.  A “Qualifying Event” means the Participant's status as a director of the
Company and/or an Affiliate of the Company (collectively, the “Affiliated
Group”) is terminated due to (A) death or (B) the Participant's removal as, or
not being re-elected or re-appointed as, a director of one or more entity
member(s) of the Affiliated Group by the member(s), shareholder(s) or Board of
Directors, as appropriate, of such entity or entities, as applicable, which
removal or failure to re-elect or re-appoint shall not have been as a result of,
caused by, or related to, Participant's resignation, or Participant's
unwillingness to serve, for whatever reason, as a director of such entity or
entities.
 
4. Delivery of Subordinated Units; Rights as Unitholder.  The Restricted
Subordinated Units will be evidenced, at the sole option and in the sole
discretion of the Committee, either (i) in book-entry form in the Participant’s
name in the Unit register of the Partnership maintained by the Partnership’s
transfer agent or (ii) a unit certificate issued in the Participant's
name.  Participant shall have voting rights and shall be entitled to receive all
distributions made by the Partnership as if such Restricted Subordinated Units
were Subordinated Units free and clear of any restrictions.  If the Restricted
Subordinated Units are evidenced by a certificate, the certificate shall bear
the following legend:
 
THE SUBORDINATED UNITS EVIDENCED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT
TO AN AGREEMENT MADE AS OF ______________________, A COPY OF WHICH IS ATTACHED
HERETO AND INCORPORATED HEREIN, BETWEEN THE SEMGROUP ENERGY PARTNERS, G.P.,
L.L.C. (THE “GENERAL PARTNER”) AND THE REGISTERED HOLDER OF THE SUBORDINATED
UNITS, AND ARE SUBJECT TO FORFEITURE TO THE GENERAL PARTNER UNDER CERTAIN
CIRCUMSTANCES DESCRIBED IN SUCH AGREEMENT.  THE SALE, ASSIGNMENT, PLEDGE OR
OTHER TRANSFER OF THE SUBORDINATED UNITS EVIDENCED BY THIS CERTIFICATE IS
PROHIBITED UNDER THE TERMS AND CONDITIONS OF SUCH AGREEMENT, AND SUCH
SUBORDINATED UNITS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT AS PROVIDED IN SUCH AGREEMENT.
 
The Committee may cause the certificate to be delivered upon issuance to the
secretary of the Company as a depository for safekeeping until the forfeiture
occurs or the Restricted Period ends pursuant to the terms of this
Agreement.  Upon request of the Committee, the Participant shall deliver to the
Company a unit power, endorsed in blank, relating to the Restricted Subordinated
Units then subject to the Restricted Period.  The Company may place a “stop
transfer” order against Subordinated Units issued pursuant to this Award until
all restrictions and conditions set forth in the Plan or this Agreement and in
the legends referred to in this Section 4 have been complied with.  Upon
termination of the Restricted Period, the Company shall release the restrictions
on any vested Subordinated Units and a certificate representing such vested
Subordinated Units shall be delivered to the Participant upon request.
 
5. Purchase for Investment.  The Subordinated Units covered by this Agreement
have not been registered under the Securities Act of 1933, as amended (the
“Act”).  The Participant represents and warrants that, as of the date hereof, he
(1) is an “accredited investor” within the meaning of Rule 501 of Regulation D
promulgated by the Securities and Exchange Commission (the “Commission”)
pursuant to the Act and (2) is acquiring such Subordinated Units for his own
account for investment and not with a view to, or for sale in connection with,
the distribution of such Subordinated Units or any part thereof.  The
Participant may be required to execute such documents as the Company determines
are necessary and appropriate to effectuate the issuance and transfer of the
Subordinated Units to the Participant.
 
The certificates evidencing Subordinated Units issued pursuant to this Agreement
will bear the following legend or such other legend as determined by the
Company:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND THE OFFER AND SALE OF SUCH SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY STATE SECURITIES OR BLUE SKY LAWS.  THESE
SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
AN EXEMPTION THEREFROM UNDER SAID ACT OR APPLICABLE STATE SECURITIES OR BLUE SKY
LAWS.  ADDITIONALLY, THE TRANSFER OF THESE SECURITIES IS SUBJECT TO THE
CONDITIONS SPECIFIED IN THE SEMGROUP ENERGY PARTNERS G.P., L.L.C. LONG-TERM
INCENTIVE PLAN, THE ASSOCIATED AWARD AGREEMENT AND ANY APPLICABLE SHAREHOLDER
AGREEMENT, AND NO TRANSFER OF THESE SECURITIES SHALL BE VALID OR EFFECTIVE UNTIL
SUCH CONDITIONS HAVE BEEN FULFILLED.  COPIES OF SUCH PLAN, AWARD AGREEMENT AND
SHAREHOLDER AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE
HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE ISSUER HEREOF.
 
The Company may also impose stop-transfer instructions with respect to any
matter contemplated by the Plan or Agreement.
 
6. Receipt of Information.  The Participant acknowledges that he has (a) had
access to SemGroup Energy Partners, L.P.’s (the “Partnership’s”) periodic
filings with the Commission, including the Partnership’s Annual Report on Form
10-K, Quarterly Reports on Form 10-Q, and Current Reports filed on Form 8-K and
(b) been provided a reasonable opportunity to ask questions of and receive
answers from representatives of the Partnership and the Company regarding such
matters sufficient to enable the Participant to evaluate the risks and merits of
entering into this Agreement.
 
7. Code Section 83(b) Election.  The Participant shall be permitted to make an
election under Section 83(b) of the Code, to include an amount in income in
respect of the Award of Restricted Subordinated Units in accordance with the
requirements of Section 83(b) of the Code.
 
8. Assignment of Award.  The Participant’s rights under this Agreement and the
Plan are personal; no assignment or transfer of the Participant’s rights under
and interest in this Award may be made by the Participant other than by will, by
beneficiary designation, by the laws of descent and distribution or by a
qualified domestic relations order.
 
9. No Guarantee of Continued Service.  No provision of this Agreement shall
confer any right upon the Participant to continue serving as a Director.
 
10. Governing Law.  This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware.
 
11. Amendment.  This Agreement cannot be modified, altered or amended, except by
an agreement, in writing, signed by both the Company and the Participant.
 
 
                                    SEMGROUP ENERGY PARTNERS G.P., L.L.C.

 
            Date:                                                               By:                                                                           
 
                Name:                                                                      
 
                Title:                                                                        
 
The Participant hereby accepts the foregoing Agreement, subject to the terms and
provisions of the Plan and administrative interpretations thereof referred to
above.
 
            PARTICIPANT:
 


            Date:                                                                                                  
     ____________________________________